In this case it appears that Caesar Clark is an African by birth, and that he has no legal settlement of his own in this state, or in any other of the United States; that he married Judith Fry, daughter of Winsor Fry, who at the time of the marriage lived in East Greenwich. The law is that the husband shall follow and have the settlement of his wife, if he have no settlement within this state or in any other of the United States. *Page 139 
The question for us to determine, therefore, is: Had Judith Fry a legal settlement in East Greenwich at the time of her marriage to Caesar Clark?
On this point, an important piece of testimony offered is, a certified copy of an order for a certificate from the records of the town council of East Greenwich, bearing date the 28th day November, A.D. 1795, in the following words, viz.: —
"Resolved, that the clerk grant a certificate to Winsor Fry, a black man, to the town of Exeter, in the county of Washington."
This copy of the record is put into the case as an acknowledgment by the town of East Greenwich that Winsor Fry, father of Judith Fry, had a legal settlement in that town. It is objected that on its face it does not purport to be such, and that such is not the legal effect of its language. It is very true that upon its terms, in the ordinary sense of the language, no definite import can be gathered from the record, in relation to the settlement of Winsor Fry. But upon inquiry as to what is the nature of a certificate thus ordered to be issued by the town council of one town to another, we find the meaning of it illustrated by a practice which was formerly very common in the towns in this state, of thus certifying that a person removing from one town to another, had a legal settlement in the town whence the certificate was brought. The certificate was obtained by an order of the town council, made upon the application of the person about to remove, directing the clerk to grant to him a certificate of his settlement to the town to which he proposed to go. Upon such order, the clerk made out the certificate in an established form, certifying the legal settlement of the person in the town from whence the certificate was issued, to the town to whom the certificate was directed.
This practice had no warrant or foundation in any express
provision of law enacted by the legislature of the colony or state of Rhode Island. There was, however, in the law of England, before the declaration of independence, provision by statute, founded too upon a practice existing anterior to it, for a proceeding of the kind, by which, certificates from the church-wardens or overseers of the poor of one parish, to the church-wardens *Page 140 
or overseers of another, bound the parish from whence the certificate was brought, to the support of the person and his family to whom the certificate was granted, and authorized their removal by the parish to which the certificate was directed, to the parish from which it was brought. Under that statute, the certificate was conclusive evidence of the place of settlement of a person becoming chargeable, as between the two parishes between which the certificate passed, and prima facie evidence, as between the parish granting the certificate and all other parishes. Statutes 13  14 Chas. II. ch. 12, § 3. 8  9 Wm. III. ch. 30.
Though there is no express statute of ours providing for such a certificate, yet by a law passed here in 1700, the then English laws were adopted as the law of this state, (Dig. of 1730, pp. 42, 43,) and the legislation of the colony, in regard to the settlement and removal of the poor in 1765, as well as our present act relating to the same subject, recognizes the existence of such certificates. Dig. of 1766, p. 231. Dig. of 1844, p. 347.
The town councils are the legally appointed tribunals in this state, to adjudge and determine the place of settlement of paupers, and to order their removal from their respective towns to the places where they belong. We think, then, that this order, granting a certificate to Winsor Fry, is an act of admission on the part of the legal authorities of East Greenwich, that Winsor Fry had a legal settlement there, and is prima facie proof in this case that he was settled there.
There is also another piece of evidence from the records of the town council of East Greenwich, by which it appears that in January, A.D. 1826, the town council directed the clerk to bind out, as an apprentice, a poor child, reciting that said child was son of Frances Fry, daughter of Winsor Fry, late of East Greenwich, deceased, of color, who is lawfully settled in thistown.
From the testimony in the cause it appears that Winsor Fry, the father of Judith Fry, went to Exeter, about the time of the date of the order for a certificate, (1795,) and afterwards returned to East Greenwich, and died there. It also appears in *Page 141 
evidence that Winsor Fry had a daughter, Frances, as recited in the record of 1826. The court are satisfied, upon the evidence, of the identity of the Winsor Fry mentioned in the records with the Winsor Fry proved to have been the father of Judith Fry, notwithstanding the proof made, that two other persons of the same name, father and son, people of color, formerly lived in East Greenwich, and that Winsor Fry was sometimes called Winsor Pearce.
We therefore think that Winsor Fry had a legal settlement in East Greenwich, and that his daughter, Judith Fry, followed and had his settlement at the time of her marriage, according to the provisions of the statute.
The evidence of the marriage of Judith Fry to Caesar Clark is, we think, sufficient. In the first place, the testimony of Caesar himself is to the fact; and the testimony of others as to reputation and cohabitation of the parties for so long a time as man and wife (a period of thirty years) is sufficient legal evidence to establish the marriage.
Caesar Clark, then, having no legal settlement in this state, nor in any other of the United States, took the settlement of his wife, which is in East Greenwich. He was therefore lawfully removed from Warwick to East Greenwich.
The order of removal made by the town council of the town of Warwick in this case, must therefore be confirmed, with costs of court, against the town of East Greenwich, appealing, including the charges incurred by the town of Warwick in removing Caesar Clark, the pauper, to the town of East Greenwich.